PER CURIAM.
This case is before us on motion for an appeal under KRS 21.080 from a judgment for $780 and interest rendered by 1 the Leslie Circuit Court March 26, 1953, for the destruction of a 1950 Chevrolet by fire.
The appeal is based on the theory that there was not substantial evidence to support the appellee’s contention that the automobile was so badly damaged that it could not be repaired, and hence was a total loss, citing our. recent opinions in Niagara Fire Insurance Co. v. Huffman, Ky., 253 S.W.2d 617, and Motors Insurance Corp. v. Hoskins, Ky., 249 S.W.2d 741.
In the case at bar, after conflicting evidence as to the reparability of the damage, it was admitted that the car ultimately was sold to a company which salvaged parts for use in repairing other damaged vehicles. This evidence alone distinguishes this case, from the cited cases. There was sufficient evidence to sustain the judgment.
The motion for an appeal is dismissed and the judgment is affirmed.